Citation Nr: 0946280	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for bilateral 
defective hearing, from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which, in part, granted service connection for bilateral 
defective hearing.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the Veteran's 
defective hearing is manifested by no greater than Level II 
hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Part 4, including Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Goodwin v. Peake, 22 Vet. App. 128, (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and service 
department medical records have been obtained and associated 
with the claims file.  The Veteran was also examined by VA 
twice during the pendency of this appeal.  

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  
Separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

On VA audiological examination in September 2004, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
5
0
40
65
28
LEFT
0
5
50
60
29

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was bilateral 
sensorineural hearing loss.  

On VA audiological examination in November 2005, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
5
5
45
60
29
LEFT
10
15
55
65
36

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear ear.  
The examiner indicated that the Veteran had moderate to 
moderately-severe sensorineural hearing loss in the right ear 
and moderately-severe loss in the left ear.  

The evidentiary record also includes two service department 
audiological reports for examinations conducted in January 
2004, and 2005.  (These were apparently accomplished in 
connection with the Veteran's civilian employment.)  The 
audiometric findings on those examinations were not 
materially different from the September 2004 VA examination 
and showed an average puretone threshold of 29 decibels in 
each ear in January 2004, and a 29 and 30 decibel average for 
the right and left ear, respectively, in January 2005.  
Neither report included a score for speech recognition 
ability.  

Analysis

In this case, the most significant (impaired) audiological 
findings on any of the audiological examinations during the 
pendency of this appeal were from the most recent 
audiological examination in November 2005.  Those findings 
showed an average puretone decibel loss for the Veteran's 
right ear, achieved by adding the loss at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing by four, was 29.  The 
percent of discrimination was 88.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.  

The average puretone decibel loss for the Veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 36.  The percent of 
discrimination was 84.  The resulting numeric designation for 
the left ear is II.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  The RO has applied the rating schedule 
accurately, and there is no basis under the applicable 
criteria for the assignment of a higher evaluation.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  However, 
in this case, puretone thresholds were not 55 decibels or 
more at each of the four frequencies in either ear.  
Therefore, application of § 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman Numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor do the audiological 
findings from any of the VA examinations during the pendency 
of this appeal satisfy the provisions of § 4.86(b).  Thus, 
application of the provisions for exceptional patterns of 
hearing impairment is not warranted.  The RO has applied the 
rating schedule accurately, and there is no basis under the 
applicable criteria for the assignment of a compensable 
evaluation.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
acknowledges the Veteran's difficulties due to his hearing 
loss, the Board is constrained to abide by VA regulations.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, adequate 
and referral for an extraschedular rating is not required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2009).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  Further, in this case, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected tinnitus or hearing loss, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The Veteran 
does not claim, nor does evidence of record show any periods 
of hospitalization for his service-connected disabilities.  
Further, the Veteran has not submitted any credible evidence 
showing that his service-connected disabilities have markedly 
interfered with his employment status.  Thus, the evidence of 
records does not reflect any factor which takes the Veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has considered whether the Veteran was 
entitled to staged ratings for his bilateral defective 
hearing.  However, upon review of all the evidence of record, 
the Board finds that at no time during the pendency of the 
appeal has the Veteran's defective hearing been more or less 
disabling than is reflected in the noncompensable evaluation 
assigned.  


ORDER

A compensable evaluation for bilateral defective hearing is 
denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


